Exhibit 10.2

EXECUTION COPY

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of this 4th day of May, 2011, by and between CBEYOND COMMUNICATIONS,
LLC, a Delaware limited liability company, as borrower (the “Borrower”), each of
the other Loan Parties signatory hereto and BANK OF AMERICA, N.A., a national
banking association, as Administrative Agent and Lender (the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, Agent and Lender are parties to that certain Credit
Agreement, dated as of February 8, 2006 (as amended, restated, supplemented or
modified from time to time, the “Credit Agreement”), pursuant to which the
Lender extended certain financial accommodations to the Borrower; and

WHEREAS, the Borrower has requested that the Agent and Lender, and the Agent and
Lender have agreed to, subject to the terms hereof, amend certain provisions of
the Credit Agreement, as more fully set forth herein;

NOW, THEREFORE, in consideration of the premises, the terms and conditions
contained herein, and other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.        Definitions. All capitalized terms used herein and not expressly
defined herein shall have the same respective meanings given to such terms in
the Credit Agreement.

2.        Amendments to the Credit Agreement and Security Agreement

2.1        Section 6.12(a) of the Credit Agreement is hereby amended by deleting
such subsection in its entirety and replacing it with the following:

“(a)        Minimum Adjusted EBITDA. The Parent and its Subsidiaries, on a
consolidated basis, will be required to maintain a minimum Adjusted EBITDA which
will be measured quarterly on a rolling four quarter basis as follows:

 

Each Quarter Ending During the Period    Minimum TTM


Adjusted EBITDA    

      

January 1, 2011 through December 31, 2011

   $57 million       

January 1, 2012 through December 31, 2012

   $68 million       

January 1, 2013 through Maturity Date

   $75 million                 



--------------------------------------------------------------------------------

2.2        Section 6.12(c) of the Credit Agreement is hereby amended by deleting
such subsection in its entirety and replacing it with the following:

“(c)        Maximum Capital Expenditures. The Parent, together with its
Subsidiaries on a consolidated basis, shall not spend or incur obligations
(including the total amount of any Capital Leases entered into in any fiscal
year) to acquire fixed assets for more than the amounts specified below for each
fiscal year ending on the date specified below:

 

For the Year Ending

   Maximum Capital Expenditures            

December 31, 2011

   $85 million       

December 31, 2012

   $78 million       

December 31, 2013

   $83 million       

December 31, 2014

   $87 million       

December 31, 2015 and

each year thereafter

   $94 million   

Such portion of permitted capital expenditures not spent in the applicable year
may be carried forward to the subsequent year, provided that such carried
forward amount shall be deemed the first amounts spent in such year.”

2.3        Section 7.06 of the Credit Agreement is hereby amended by deleting
the “and” at the end of clause (f) thereof, deleting the period at the end of
clause (g) thereof and replacing it with “; and”, and inserting a new clause
(h) at the end of Section 7.06 as follows:

“(h)        Parent may repurchase its stock from its shareholders, and Borrower
may make dividends to Parent in amounts equal thereto, provided that (i) no
Default or Event of Default shall exist either immediately prior to or after
giving effect to each such repurchase and (ii) the total amount paid in
connection with all such repurchases made pursuant to this clause (h) shall not
exceed $50,000,000 in the aggregate during the term of this Agreement.”

3.        No Other Modification. Notwithstanding the agreement of the Agent and
Lender to the terms and provisions of this Amendment, the Loan Parties
acknowledge and expressly agree that the amendments contained in Section 2, are
limited to the extent expressly set forth herein and shall not constitute a
modification of the Credit Agreement or any other Loan Documents or a course of
dealing at variance with the terms of the Credit Agreement or any other Loan
Documents (other than as expressly set forth above) so as to require further
notice by the Agent or the Lender, or any of them, of its or their intent to
require strict adherence to the terms of the Credit Agreement and the other Loan
Documents in the future. All of the terms, conditions, provisions and covenants
of the Credit Agreement and the other Loan Documents shall remain unaltered and
in full force and effect except as expressly modified by this Amendment. The
Credit Agreement and each other Loan Document shall be deemed modified hereby
solely to the extent necessary to give effect to this Amendment.

 

-2-



--------------------------------------------------------------------------------

4.        Representations and Warranties. The Borrower and each other Loan Party
hereby represent and warrant to and in favor of the Agent as follows:

(a)        each representation and warranty set forth in Article V of the Credit
Agreement, after giving effect to this Amendment, is hereby restated and
affirmed as true and correct in all material respects as of the date hereof,
except to the extent (i) previously fulfilled in accordance with the terms of
the Credit Agreement or (ii) relating specifically to the Closing Date or
otherwise inapplicable;

(b)        the Borrower and each other Loan Party has the power and authority
(i) to enter into this Amendment, and (ii) to do all acts and things as are
required or contemplated hereunder to be done, observed and performed by it;

(c)        this Amendment has been duly authorized, validly executed and
delivered by one or more Responsible Officers of the Loan Parties, and
constitutes the legal, valid and binding obligations of the Loan Parties,
enforceable against the Loan Parties in accordance with its terms, subject, as
to enforcement of remedies, to the following qualifications: (i) an order of
specific performance and an injunction are discretionary remedies and, in
particular, may not be available where damages are considered an adequate remedy
at law, and (ii) enforcement may be limited by bankruptcy, insolvency,
liquidation, reorganization, reconstruction and other similar laws affecting
enforcement of creditors’ rights generally (insofar as any such law relates to
the bankruptcy, insolvency or similar event of any of the Loan Parties);

(d)        the execution and delivery of this Amendment and performance by the
Loan Parties under the Credit Agreement, as amended hereby, does not and will
not require the consent or approval of any regulatory authority or governmental
authority or agency having jurisdiction over the Loan Parties which has not
already been obtained, nor be in contravention of or in conflict with the
organizational documents of the Loan Parties, or any provision of (i) any
statute, judgment or order, or (ii) any material indenture, instrument,
agreement, or undertaking, to which the Loan Parties are party or by which the
Loan Parties’ assets or properties are bound; and

(e)        no Default exists both before and after giving effect to this
Amendment, and there has been no Material Adverse Effect both before and after
giving effect to this Amendment.

5.        Conditions Precedent to Effectiveness of Amendment.   The
effectiveness of this Amendment is subject to Agent’s receipt of the Loan
Parties’ executed signature page(s) to this Amendment.

6.        Effect of Amendment; No Novation.   Except as expressly set forth
herein, the Credit Agreement shall remain in full force and effect and shall
constitute the legal, valid, binding and enforceable obligation of the Loan
Parties to the Agent and Lender, and the Loan Parties hereby restate, ratify and
reaffirm each and every term and condition set forth in the Credit Agreement, as
amended hereby. The terms of this Amendment are not intended to and do not serve
as a novation as to the Credit Agreement or the Note or the indebtedness
evidenced thereby. The parties hereto expressly do not intend to extinguish any
debt or security interest created pursuant to the Credit Agreement or any
document executed in connection therewith. Instead it is the express intention
to affirm the Credit Agreement and the security created thereby.

7.        Counterparts.   This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

-3-



--------------------------------------------------------------------------------

8.        Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the successors and permitted assigns of the parties
hereto.

9.        GOVERNING LAW.    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.

10.      Waiver, Release and Disclaimer.  To induce the Lender and the Agent to
enter into this Amendment, the Loan Parties hereby waive and release any claim,
defense, demand, action or suit of any kind or nature whatsoever against the
Lender or the Agent arising on or prior to the date of this Amendment in
connection with the Credit Agreement or any of the other Loan Documents, or any
of the transactions contemplated thereunder, except that this Section 10 shall
not waive or release any of the Lender’s or the Agent’s contractual obligations
under the Credit Agreement or any of the other Loan Documents.

[Remainder of This Page Intentionally Left Blank]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

BORROWER:     CBEYOND COMMUNICATIONS, LLC,     a Delaware limited liability
company     By:  

/s/ Robert Fugate

      Name:  Robert Fugate       Title:    CFO  

CBEYOND

FIFTH AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

ADDITIONAL LOAN PARTIES:     CBEYOND, INC.,       a Delaware corporation      
By:  

/s/ Robert Fugate

      Name:  Robert Fugate       Title:    CFO      
ARETTA COMMUNICATIONS, INC.,       a Delaware corporation       By:  

/s/ Robert Fugate

      Name:  Robert Fugate       Title:    CFO  

CBEYOND

FIFTH AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

AGENT AND LENDER:     BANK OF AMERICA, N.A.     By:  /s/ Thomas M.
Paulk                                 Name:   Thomas M. Paulk     Title:  
Senior Vice President

CBEYOND

FIFTH AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE